Exhibit 10.104

 

UNITED STATES BANKRUPTCY COURT

Central District of California

 

[GRAPHIC]

 

I hereby attest and certify that on Oct 15,2004 the attached reproduction(s),
containing 36 pages, is a full, true and correct copy of the complete document
entitled: Order Authorizing and approving Sale of “Applause” trademark and
certain

 

 

 

 

 

which includes:   o   Exhibits    ý   Attachments

 

on file in my office and in my legal custody at the marked location:

 

o

300 North Los Angeles Street

 

 

o

3420 Twelfth Street, Suite 125

 

Los Angeles, CA 90012

 

 

 

Riverside, CA 92501-3819

 

 

 

 

 

 

o

411 West 4th Street, Suite 2074

 

 

o

1415 State Street

 

Santa Ana, CA 92701-4593

 

 

 

Santa Barbara, CA 93101-2511

 

 

 

 

 

 

ý

21041 Burbank Boulevard

 

 

 

 

 

Woodland Hills, CA 91367

 

 

 

 

 

 

 

 

Jon D. Ceretto, Clerk of Court

 

 

 

 

 

 

 

 

By:

/s/ ELLEN HOLBART

 

 

 

 

Deputy Clerk

 

 

 

 

 

THIS CERTIFICATION IS VALID ONLY WITH THE

UNITED STATES BANKRUPTCY COURT SEAL.

 

--------------------------------------------------------------------------------


 

COPY

 

Howard J. Weg  (State Bar No. 91057)

 

 

 

 

Scott F. Gautier (State Bar No. 211745)

 

 

 

 

Lisa S. Tahk (State Bar No. 218401)

 

 

 

 

PEITZMAN, WEG & KEMPINSKY LLP

 

 

 

 

1801 Avenue of the Stars, Suite 1225

 

 

 

 

Los Angeles, CA 90067

 

 

 

 

Telephone: (310) 552-3100

 

[SEAL]

 

[SEAL]

Telecopier: (310) 552-3101

 

ENTERED

 

FILED

 

 

OCT 15 2004

 

OCT 15 2004

Proposed Attorneys for Applause, LLC

 

Clerk U.S. Bankruptcy Court

 

Clerk U.S. Bankruptcy Court

Debtor and Debtor In Possession

 

Central District of California

 

Central District of California

 

 

By                              Deputy Clerk

 

        By                              Deputy Clerk

 

UNITED STATES BANKRUPTCY COURT

 

CENTRAL DISTRICT OF CALIFORNIA

 

SAN FERNANDO VALLEY DIVISION

 

In re

 

Case No.: SV 04-15821-AG

 

 

 

APPLAUSE, LLC,

 

Chapter 11

 

 

 

 

 

 

Debtor.

 

 

ORDER AUTHORIZING AND

 

 

APPROVING SALE OF “APPLAUSE”

 

 

TRADEMARK AND CERTAIN RELATED

 

 

ASSETS FREE AND CLEAR OF ALL

 

 

LIENS, CLAIMS, ENCUMBRANCES AND

 

 

OTHER INTERESTS PURSUANT TO

 

 

SECTION 363 OF THE BANKRUPTCY

 

 

CODE

 

 

 

Debtor’s Business Address:

 

Date:

October 14, 2004

23942 Lyons Avenue

 

Time:

2:30 p.m.

Newhall, CA 91321

 

Place:

Courtroom 302

 

 

 

21041 Burbank Blvd.

Federal Tax I.D. No.: 95-4846994

 

 

Woodland Hills, CA

 

The Motion Of Debtor For Order Authorizing And Approving State Of “Applause”
Trademark and Certain Related Assets Free And Clear Of All Liens, Claims,
Encumbrances And Other Interest Pursuant To Section 363 Of The Bankruptcy Code
(the “Motion”), filed by the above-captioned debtor (the “Debtor”), came on for
hearing before the Honorable Arthur M. Greenwald, United States Bankruptcy
Judge, on October 14, 2004, at 2.30 p.m. (the “Hearing”). Appearances were made
as reflected in the Bankruptcy Court’s record. Capitalized terms used herein
shall have the meanings ascribed to them in the Motion, unless otherwise defined
in this Order.

 

Pursuant to the Motion, the Debtor seeks to sell to Russ Berric and Company,
Inc. or the highest bidder all of the Debtor’s right, title and interest in
certain of the Debtor’s intellectual property assets

 

1

--------------------------------------------------------------------------------


 

and related assets, as defined in the Motion (collectively, the “Acquired
Intellectual Property”), and certain of the Debtor’s inventory products
manufactured under specific licenses, as defined in the Motion (collectively,
the “Inventory Assets” and together with the Acquired Intellectual Property, the
“Purchased Assets”), free and clear of all liens, claims, encumbrances and other
interests pursuant to an Amended and Restated Trademark Purchase Agreement, a
copy of which was attached as Exhibit A to the Declaration of David W. Socha
accompanying the Motion.

 

On or about September 20, 2004, the Debtor served notice of (1) the hearing date
on the Motion and (2) the proposed Sale Procedures (the “Sale Notice”), by U.S.
mail on the following entities: (i) the Office of the United States Trustee,
(ii) all parties that have filed requests for special notice in this case, (iii)
all parties identified on the Debtor’s Master Mailing Matrix , and (iv) all
parties that may have asserted liens on or interests in the Purchased Assets.

 

On September 23, 2004, the Debtor filed and served the Motion Of the Debtor For
Order: (1) Establishing Sale Procedures For Sale Of Certain of Debtor’s
Intellectual Property Assets and Certain Related Properties, (2) Approving
Break-Up Fee, And (3) Approving Form And Manner Of Notice Of Sale (the “Sale
Procedures Motion”). The Sale Procedures Motion was granted on September 28,
2004 (the “Sale Procedures Order”). The Bankruptcy Court did not approve the
proposed break-up fee in the Sales Procedures Order, but otherwise approved the
Sale Procedures Motion proposed by the Debtor.

 

On September 30, 2004, the Debtor filed the Notice of Amendment to the Amended
and Restated Trademark Purchase Agreements dated September 21, 2004 and served
copies on (i) the Office of the United States Trustee, (ii) all parties that
filed requests for special notice, (iii) all parties that may have asserted
liens on, or interests in, the Purchased Assets and (iv) the Debtor’s 20 largest
unsecured creditors.

 

On September 30, 2004, the debtor served an amended Notice of Proposed Sale and
Court Approved Sale and Bidding Procedures for Sale of “Applause” Trademark and
Certain Related Assets Free and Clear of Liens, Claims, Encumbrances and Other
Interests (the “Amended Sale Notice”) by U.S. mail on all entities who received
the Sale Notice.

 

On September 30, 2004, Mcllhenny Company served an Opposition to Motion of
Debtor for Order Authorizing Sale of “Applause” Trademark and Certain Related
Assets Free and Clear of All

 

2

--------------------------------------------------------------------------------


 

Liens, Claims, Encumbrances and Other Interests Pursuant to Section 363 of the
Bankruptcy Code; Declaration of J. Rodgers Lunsford in Support Thereof (the
“Opposition”). On October 7, 2004, the Debtor filed and served a reply to the
Opposition (the “Reply”) and an objection to the Declaration of J. Rodgers
Lunsford in Support of the Opposition (the “Objection”).

 

On October 12, 2004 the Debtor filed and served the Declaration of Gerard N.
Casale, Jr. in Support of Motion of Debtor for an Order Authorizing and
Approving Sale of “Applause” Trademark and Certain Related Assets (the
“Marketing Declaration”).

 

At the hearing on the Sale Motion,  Russ Berrie and Company, Inc. (the “Buyer”)
submitted the highest bid for the Purchased Assets in the amount of $7,550,000
(the “Purchase Price”) on the terms and conditions stated in the Amended and
Restated Trademark Purchase Agreement, with any modifications either
interlineated into the agreement and/or read into the record at the Sale Hearing
(as modified, the “Sale Agreement”). A true and correct copy of the Sale
Agreement is attached hereto as Exhibit A.

 

After consideration of the Motion and accompanying supporting papers, the Sale
Procedures Order, the Sale Notice, the Amended Sale Notice, the Opposition, the
Reply, the Objection, the Marketing Declaration, the bids submitted at the
auction, the arguments of counsel, the files and records in this chapter 11
case, and sufficient cause appearing, the Bankruptcy Court made the Findings of
Fact and Conclusions of Law entered concurrently herewith. Accordingly, it is
hereby

 

ORDERED THAT:

 

A.                                   The Opposition filed by Mcllheny Company
and any other opposition to the Motion, to the extent not withdrawn at or prior
to the Hearing, is hereby overruled.

 

B.                                     The Debtor is authorized to enter into
and perform the Sale Agreement and to sell, assign and transfer the Acquired
Intellectual Property to Buyer pursuant to the Sale Agreement. On the Closing
Date (as defined in the Sale Agreement) the Debtor shall sell, assign and
transfer all rights, title and interest in and to the Acquired Intellectual
Property to Buyer free and clear of all liens, claims, encumbrances and other
interests (collectively the “Liens”) of any and every kind whatsoever pursuant
to the terms of the Sale Agreement.

 

C.                                     The Debtor is authorized to sell the
Inventory Assets pursuant to the Sale Agreement.

 

3

--------------------------------------------------------------------------------


 

On the Closing Date (as defined in the Sale Agreement), the Debtor shall sell,
assign and transfer all rights, title and interest in and to the Inventory
Assets free and clear of all Liens of any and every kind whatsoever.

 

D.                                    All Liens shall attach to the proceeds of
the sale with the same priority, validity and enforceability, if any, as they
had had against the Acquired Intellectual Property and the Inventory Assets.

 

E.                                      From the proceeds of the sale authorized
by this Order, the Debtor shall pay the amounts claimed by Wells Fargo Business
Credit, Inc. (“Wells Fargo”) to be secured by the assets that are sold, under a
full reservation of all rights and claims of the Debtor, all creditors and other
parties in interest to object to, challenge or recover the claims and Liens
asserted by Wells Fargo. Payment to Wells Fargo may be made as soon as Wells
Fargo has agreed, and the Court has authorized the Debtor under section 364 of
the Bankruptcy Code, to put in place a substituted and reduced secured revolving
credit facility based on the Debtor’s receivables and inventory, consistent with
the Debtor’s operations following the sale, and Wells Fargo’s lending criteria,
or, if no such loan is agreed to or is approved by the Court, such funds may be
disbursed based on further order of the Court on the motion of a party in
interest (including Wells Fargo). Based upon any such objection or challenge,
the Debtor or any creditor or party interest may by motion seek to require Wells
Fargo to return any of the sale proceeds to the Debtor’s estate. Wells Fargo has
agreed that it will remain subject to the jurisdiction of the Bankruptcy Court
in this case and that it will immediately return to the estate any amount of the
sales proceeds the Bankruptcy Court may reasonably determine it is not entitled
to retain.

 

F.                                      Buyer shall be entitled to the
protections afforded a good faith purchaser under section 363(m) of the
Bankruptcy Code with respect to the Buyer’s purchase of the Purchased Assets.

 

G.                                     The Debtor is authorized to execute and
deliver all documents and instruments and to take all actions necessary to
effectuate the Sale Agreement, which Sale Agreement is approved in its entirety.

 

4

--------------------------------------------------------------------------------


 

H.                                    The 10-day stay set forth in Rule 6004(g)
of the Federal Rules of Bankruptcy Procedure shall not apply to this Order.

 

Dated: OCT 15 2004

 

 

ARTHUR M. GREENWALD

 

 

United States Bankruptcy Judge

 

 

SUBMITTED BY:

 

PEITZMAN, WEG & KEMPINSKY LLP

 

 

 

 

 

By:

/s/ Scott F. Gautier

 

 

 

Scott F. Gautier

 

Proposed Attorneys for Applause, LLC

 

Debtor and Debtor in Possession

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED TRADEMARK PURCHASE AGREEMENT

 

THIS AMENDED AND RESTATED TRADEMARK PURCHASE AGREEMENT (“Agreement”) is made as
of September 21, 2004, by and between Applause, LLC, a Delaware limited
liability company (“Seller”), and Russ Berrie and Company, Inc., a New Jersey
corporation (“Buyer”), with respect to the following facts:

 

A.                                   Seller is engaged in the business of
designing, manufacturing through third parties and marketing gift products
throughout the United States of America and certain foreign countries (the
“Business”).

 

B.                                     On or about August 11, 2004, Seller and
Buyer, together with Robert Solomon (“Mr. Solomon”) as the principal of Seller,
entered into a Trademark Purchase Agreement with respect to the sale and
assignment of the Acquired Intellectual Property (as defined below).

 

C.                                     On or about August 20, 2004, Mr. Solomon
died. Prior to his death, Mr. Solomon transferred all of his assets and property
to the Robert G. Solomon Living Trust (the “Trust”).

 

D.                                    On or about August 31, 2004, an
involuntary bankruptcy petition was filed against Seller in the United States
Bankruptcy Court for the Central District of California, San Fernando Valley
Division (the “Bankruptcy Court”). Therefore, all references to Seller refer to
Seller and Seller’s bankruptcy estate.

 

E.                                      Pursuant to a stipulated order entered
by the Bankruptcy Court on September 7, 2004, Seller is required to comply with
the requirements of section 363(b)(l), (d), (f), (m) and (o) of the Bankruptcy
Code with respect to the sale of property out of the ordinary course of business
as contemplated by this Agreement.

 

F.                                      Seller anticipates that it will consent
to an order for relief under chapter 11 of the Bankruptcy Code on or about
September 23, 2004.

 

G.                                     Seller desires to sell to Buyer and Buyer
desires to purchase from Seller, on the terms and subject to the conditions of
this Agreement, the Acquired Intellectual Property (as defined below).

 

                                                NOW, THEREFORE, subject to the
approval of the Bankruptcy Court, the parties agree as follows:

 

1.                                     CERTAIN DEFINITIONS

 

As used therein the following terms shall have the following meanings:

 

1.1  “Acquired Intellectual Property” means (i) the trade names and trademarks
“Applause” and “Appaws” and all variations thereof (including all common law and
federal, state and foreign trade name and trademark registrations and filings)
including the registered trademarks listed on Schedule 1 attached hereto, (ii)
all trade name and trademark registration

 

1

--------------------------------------------------------------------------------


 

applications, including the applications listed on Schedule 1, (iii) the good
will associated with any of the foregoing described in clauses (i) and (ii),
(iv) all domain names owned by Seller which include either the term “Applause”
or the term “Appaws,” including “www.applause.com,” and (v) all claims for
infringement on any of the Acquired Intellectual Property, whether now existing
or hereafter arising and whether known or unknown.

 

1.2  “Applause Inventory” means any inventory of plush toys and other products
on which there is a hangtag or other label utilizing any of the Acquired
Intellectual Property other than any Dakin label sewn into a plush toy or other
product or a Dakin hang tag attached to a plush toy or other product, which
label or hang tag only uses the word “Applause” in the context of describing
that Dakin is a division of Applause, LLC.

 

1.3  “Applause Legal Label Inventory” means any inventory of plush toys and
other products (including “Dream Pets” plush toys) on which the only reference
to any of the Acquired Intellectual Property is a Dakin label sewn into a plush
toy, or other product or a Dakin hang tag attached to a plush toy or other
product, which label or hang tag only uses the word “Applause” in the context of
describing that Dakin is a division of Applause, LLC.

 

1.4  “Closing Date” means the date on which the Closing occurs.

 

1.5  “Closing Payment” means the amount necessary to complete the payment of the
Purchase Price.

 

1.6  “Court Approval Order” has the meaning set forth in Section 5.5.4 below.

 

1.7  “Encumbrances” means any and all security interests, pledges, mortgages,
liens, charges, encumbrances, licenses, adverse claims, preferential
arrangements, obligations to sell, options or other rights to purchase, rights
of first refusal or first negotiation or other restrictions of any kind,
including any restriction on the use, transfer, receipt of income or other
exercise of any attributes of ownership.

 

1.8  “Inventory Assets” means the items of Applause Inventory purchased by Buyer
from Seller pursuant to Section 9.2 below.

 

1.9  “Inventory Purchase Price” means the amount to be paid by the Buyer for the
purchase of the Inventory Assets pursuant to Section 9.2 below.

 

1.10  “Licenses” means (i) a license or agreement from Seller pursuant to which
a third party is permitted to use any of the Acquired Intellectual Property or
(ii) any license or agreement from a third party pursuant to which Seller is
permitted to use any of the Acquired Intellectual Property.

 

1.11  “Purchase Price” has the meaning set forth in the First Amendment to
Amended and Restated Trademark Purchase Agreement attached hereto.

 

2

--------------------------------------------------------------------------------


 

1.12  “Senior Encumbrances” means the Encumbrances in favor of the Secured
Lender.

 

1.13  “Secured Lender” means Wells Fargo Business Credit, Inc.

 

1.14  “Taxes” means all federal, state, local and foreign taxes, including,
gross, income, net income, gross receipts, net proceeds, alternative, add-on,
minimum, ad valorem, value added, turnover, sales, uses, property, personal
property (tangible and intangible), real property, stamp, customs, duties,
excise, franchise, transfer, license, withholding, social security,
unemployment, disability, payroll, employment, excess profits, and other taxes
and including all interest and penalties imposed thereon.

 

1.15  “Trade name and Trademark Assignment” means a trade name and trademark
assignment of Seller in the form reasonably satisfactory to Buyer.

 

1.16  “Transaction” means the sale, transfer, assignment, and delivery of the
Acquired Intellectual Property and the Inventory Assets and the other
transactions contemplated by this Agreement.

 

2.                          PURCHASE AND SALE OF THE ACQUIRED INTELLECTUAL
PROPERTY.

 

2.1  Purchase and Sale. Subject to the terms and conditions of this Agreement,
at the “Closing” (as defined below), Seller shall sell, transfer and assign to
Buyer, and Buyer shall purchase from Seller all of the Acquired Intellectual
Property and Inventory Assets for the Purchase Price. Except for the
representations and warranties expressly set forth in this Agreement, the sale
and assignment of the Acquired Intellectual Property and the Inventory Assets
are being transferred to Buyer “AS IS, WHERE IS, WITH NO REPRESENTATIONS,
WARRANTIES OR RECOURSE OF ANY KIND.”

 

2.2  Payment of Purchase Price. The Purchase Price shall be paid as follows:

 

2.2.1  Deposit. On or before September 30, 2004, Buyer shall deposit with Seller
a non-refundable deposit in the sum of $200,000 (the “Deposit”), which shall be
held by Seller in a segregated interest-bearing account. All interest accrued on
the Deposit shall be deemed included in the Deposit. The Deposit shall be
credited toward the Purchase Price at the Closing. The Deposit shall be in the
form of cash, a cashier’s check drawn on good and sufficient funds on a
federally insured bank in the State of California or a wire transfer of
immediately available funds to an account designated by Seller (“Cash”) and
shall be made payable to the order of Applause, LLC. The Deposit shall be
nonrefundable to Buyer in the event of a material breach of this Agreement by
Buyer. The Deposit, and interest accrued thereon, shall be refundable to Buyer
in the event of Buyer’s termination of this Agreement due to a material breach
of this Agreement by Seller, the failure of the Closing to occur on or before
November 15, 2004, or the Closing of the Transaction with a successful
overbidder for the Acquired Intellectual Property.

 

2.2.2  Closing Payment. At the Closing, Buyer shall make the Closing Payment to
Seller in Cash.

 

3

--------------------------------------------------------------------------------


 

2.2.3  Closing. Subject to the satisfaction of the conditions set forth in
Sections 7 and 8 or the waiver thereof, as provided in those Sections, the
closing of the purchase and sale of the Acquired Intellectual Property and the
Inventory Assets (the “Closing”) shall take place upon the first business day
after all conditions to the Closing have been satisfied or waived at 10:00 a.m.
at the offices of Mitchell Silberberg & Knupp LLP, 11377 West Olympic Boulevard,
Los Angeles, California, or on such other date, and at such other place and
time, as the parties hereto shall mutually agree.

 

2.3  No Assumption of Liabilities. Buyer shall not assume, be liable for or
agree to pay, perform or discharge any liability or other obligation of Seller,
whether known or unknown, including any (i) liability or obligation arising out
of, incurred in connection with, related to or created as a result of this
Agreement; (ii) liability arising out of actions or omissions of Seller on,
prior to or after the Closing Date; (iii) liability resulting from breach of
contract arising out of actions of Seller as a result of the sale of the
Acquired Intellectual Property and Inventory Assets pursuant to this Agreement;
(iv) liability of Seller for any Taxes arising on, prior to or after the Closing
Date, or in connection with the sale of the Acquired Intellectual Property and
Inventory Assets hereunder; (v) liability in connection with any of Seller’s
employees, including salaries, benefits, commissions, any employee benefit plans
of Seller or in which Seller’s employees participate, payroll taxes or any
severance payments due as a result of Seller’s termination of its employees; and
(vi) any other liability or obligation of Seller arising on, prior to or after
the Closing Date in connection with the Business.

 

2.4  Excluded Property. Except for the Acquired Intellectual Property and
Inventory Assets, Seller is not selling, transferring or assigning and Buyer is
not acquiring any interest in any other property of Seller, including any
accounts or other amounts owed to Seller on account of any sales of inventory by
Seller.

 

3.                                      REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer as follows:

 

3.1  Organization and Standing. Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Seller is duly qualified to do business as a foreign limited liability
company (and is in good standing therein) in the State of California.

 

3.2  Capacity and Authority, No Violations. Upon entry of the Court Approval
Order: (i) Seller has the requisite power, legal capacity and authority and the
right to execute and deliver this Agreement and to carry out the terms and
conditions applicable to Seller under this Agreement; (ii) This Agreement
constitutes, and each other agreement and instrument to be executed and
delivered by Seller pursuant to the terms of this Agreement (collectively, the
“Seller’s Transaction Documents”) constitutes, the legal, valid and binding
obligation of Seller enforceable in accordance with their respective terms;
(iii) The execution, delivery and performance of this Agreement and the other
Seller’s Transaction Documents have been duly authorized by all requisite action
on the part of Seller; and (iv) This Agreement and all other Seller’s
Transaction Documents have been duly executed and delivered by Seller. The
execution and delivery of this Agreement and the other Seller’s Transaction
Documents by Seller and

 

4

--------------------------------------------------------------------------------


 

Seller’s consummation of the Transaction and performance of its obligations
hereunder and thereunder will not (a) conflict with or result in the violation
of any applicable law or rule or regulation affecting Seller or the Acquired
Intellectual Property and Inventory Assets; (b) conflict with or result in the
violation of any judgment, order, decree or award of any court, arbitrator,
mediator or governmental agency or instrumentality to which Seller is a party or
by which Seller or any of the Acquired Intellectual Property or Inventory
Assets, is bound or affected; (c) conflict with, or result in the violation of,
the Certificate of Formation, as amended, of Seller or the Limited Liability
Company Agreement, as amended, of Seller; or (d) conflict with, result in the
violation or termination of, or accelerate the performance required by, any
contract, indenture, instrument or other agreement to which Seller is a party or
by which Seller or any of the Acquired Intellectual Property or Inventory Assets
may be bound or affected.

 

3.3  Ownership of Seller. The sole owners of record and beneficially of all
outstanding membership interests and economic interests in Seller are the Trust
and SAL, LLC.

 

3.4  Non-Foreign Status. Seller is not a foreign person or entity under section
1445 of the Internal Revenue Code of 1986, as amended.

 

3.5  Ownership of Acquired Intellectual Property; Infringements. Seller is the
owner of, and has good and marketable title to, all of the Acquired Intellectual
Property and Inventory Assets, free and clear of all Encumbrances other than the
Senior Encumbrances and upon entry of the Court Approval Order and payment of
the Purchase Price, Buyer will have good and marketable title to all of the
Acquired Intellectual Property and Inventory Assets, free and clear of all
Encumbrances, including the Senior Encumbrances. None of the Acquired
Intellectual Property or Inventory Assets infringes on the intellectual property
rights of any third party and Seller has not had any notice of or has any
knowledge of any conflict with or infringement of the asserted rights of others
with respect to any Acquired Intellectual Property. Seller has filed and paid
for all necessary renewals, statements of use and requests for registration
application extensions of any of the Acquired Intellectual Property described in
Schedule 1 attached hereto, such that all such Acquired Intellectual Property
remains in full force and effect.

 

3.6  No Licenses. Seller is not a party to any Licenses that relate to or are in
any way connected with any of the Acquired Intellectual Property and none of the
Acquired Intellectual Property is subject to any Licenses.

 

3.7  Litigation and Claims. Except for information previously provided to Buyer
or its professionals, there is no pending or overtly threatened litigation or
other legal proceeding or governmental investigation against Seller affecting
any of the Acquired Intellectual Property or challenging the validity or
propriety of, or seeking to enjoin or set aside, (a) the execution and delivery
of this Agreement by Seller, (b) the consummation by Seller of the Transaction,
or (c) the performance by Seller of its obligations hereunder. Seller is not a
party to any judgment, order, decree or award of any court, arbitrator, mediator
or governmental agency or instrumentality which would or might affect the
Acquired Intellectual Property.

 

3.8  Consents and Approvals. Upon entry of the Court Approval Order, no other
consent, approval, authorization or other action by, or filing or registration
with, any federal, state, or local or foreign governmental authority, or any
other person or entity is required in

 

5

--------------------------------------------------------------------------------


 

connection with the execution and delivery by Seller of this Agreement and
Seller’s Transaction Documents, the consummation by Seller of the Transaction
contemplated hereby or thereby or the performance by Seller of its obligations
hereunder or thereunder.

 

3.9  Inventory. All Applause Inventory, Applause Legal Label Inventory and
Inventory Assets on the date of sale by Seller will be free of any defects and
in compliance with all applicable laws, rules and regulations, and have been
manufactured in accordance with all safety and other consumer product laws and
are saleable in the ordinary and usual course of business and the Inventory
Assets are of first quality.

 

3.10  Brokers and Finders. Other than the one broker or finder which Seller may
or may not have engaged prior to August 11, 2004 (“Seller’s Possible Broker”),
no broker or finder has acted for Seller in connection with this Agreement or
the Transaction. No broker or finder other than Seller’s Possible Broker is
entitled to claim any brokerage commission, finder’s fee or other compensation
based on agreements or arrangement by Seller. It is understood and agreed that
Buyer is not in any way responsible for the payment of any commission, finder’s
fee or other compensation to Seller’s Possible Broker.

 

3.11  No Material Misstatements. No representation or warranty by Seller
contained in this Agreement, or in any exhibit or schedule attached hereto,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not
misleading.

 

3.12  No Other Warranties by Seller. Other than as expressly set forth in this
Agreement, Seller makes no representations or warranties of any kind, express or
implied, either oral or written, with respect to the condition or value of the
Acquired Intellectual Property or Inventory Assets. Other than as expressly set
forth in this Agreement, Seller has made and hereby makes no warranty or
representation whatsoever regarding the fitness for a particular purpose,
quality, or merchantability of the Acquired Intellectual Property or Inventory
Assets purchased by Buyer.

 

4.                                      REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller as follows:

 

4.1  Organization and Standing. Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of New Jersey.

 

4.2  Power and Authority, Consents. Buyer has the requisite corporate power and
corporate authority to execute and deliver this Agreement and to carry out the
terms and conditions applicable to it under this Agreement. The execution,
delivery and performance of this Agreement by Buyer have been duly authorized by
all requisite corporate action on the part of Buyer, and this Agreement has been
duly executed and delivered by Buyer. This Agreement constitutes, and each other
agreement or instrument to be executed and delivered by Buyer pursuant to the
terms of this Agreement will, upon entry of the Court Approval Order,
constitute, the legal, valid and binding obligations of Buyer, enforceable
against Buyer in accordance with their terms. The execution and delivery of this
Agreement by Buyer, Buyer’s consummation of the Transaction and the performance
of Buyer’s obligations hereunder will not (a) conflict with

 

6

--------------------------------------------------------------------------------


 

or result in the violation of the certificate of incorporation or bylaws of
Buyer; (b) conflict with or result in the violation of any applicable law, rule
or regulation affecting Buyer; or (c) conflict with or result in the violation
of any judgment, order, decree or award of any court, arbitrator, mediator, or
governmental agency or instrumentality, to which Buyer is a party or by which
Buyer is bound or affected. Except for entry of the Court Approval Order, no
consent, approval, authorization or other action by, or filing or registration
with, any federal, state or local governmental authority or any other person or
entity, is required in connection with the execution and delivery by Buyer of
this Agreement, the consummation by Buyer of the Transaction or the performance
of Buyer’s obligations hereunder.

 

4.3  Litigation and Claims. Buyer is not a party to, nor is there, any pending
or overtly threatened litigation or other legal proceeding or governmental
investigation against Buyer challenging the validity or propriety of, or seeking
to enjoin or set aside, (a) the execution and delivery of this Agreement by
Buyer, (b) the consummation by Buyer of the Transaction, or (c) the performance
by Buyer of Buyer’s obligations hereunder.

 

4.4  Brokers and Finders. No broker or finder has acted for Buyer in connection
with this Agreement or the Transaction, and no broker or finder is entitled to
any brokerage commission, finder’s fee or other compensation based on agreements
or arrangements made by Buyer.

 

4.5  Buyer’s Investigation. Except for Seller’s express representations and
warranties contained in this Agreement, Buyer has not relied in entering into
this Agreement upon any oral or written information from Seller, or any of its
employees, affiliates, agents, legal counsel, or other representatives. Buyer
further acknowledges that no employee, affiliate, agent, legal counsel, or other
representative of Seller has been authorized to make, and Buyer has not relied
upon, any statement or representation other than those specifically set forth in
this Agreement.

 

5.                                      COVENANTS OF SELLER

 

5.1  Investigation. Seller agrees that, from the date of this Agreement through
the Closing, (i) it shall make available to Buyer and its authorized
representatives all books, papers and records relating to the Acquired
Intellectual Property and (ii) upon reasonable prior notice to Seller, the Buyer
may inspect the Inventory Assets of Seller that Buyer shall purchase at the
Closing pursuant to Section 9.2 below. By no later than October 5, 2004, Seller
shall deliver to Buyer an updated detailed list of all Applause Inventory and
Applause Legal Label Inventory.

 

5.2  Conduct of Business. Seller agrees that, from the date of this Agreement
through the Closing it will not (i) dispose of any of the Acquired Intellectual
Property or (ii) commit any act that will have a materially adverse effect on
the Acquired Intellectual Property or the Inventory Assets. Buyer understands
and agrees that Seller shall otherwise continue to operate in the ordinary
course of its business; provided, however, Seller shall not sell or otherwise
dispose of any Applause Inventory at prices less than those set forth in Section
9.2.

 

5.3  Satisfying Conditions. Seller shall perform all of its covenants set forth
herein which are conditions to Buyer’s obligation to purchase the Acquired
Intellectual Property and the Inventory Assets on the first business day
following entry of the Court Approval Order,

 

7

--------------------------------------------------------------------------------


 

including obtaining any and all consents, approvals, authorizations and other
actions by, and completing any and all filings or registrations with, all
federal, state and local governmental authorities which are necessary for Seller
to consummate the Transaction, including the assignment or transfer of ownership
of all Acquired Intellectual Property to Buyer.

 

5.4  Disclosure of Changes. Seller will refrain from knowingly taking any action
which would render untrue any representation, warranty or covenant made by
Seller contained in this Agreement, and will not knowingly omit to take any
action, the omission of which would render untrue any such representation,
warranty or covenant. Seller shall promptly notify Buyer in writing of (i) the
commencement or overt threat of any lawsuit or claim against Seller affecting
the Acquired Intellectual Property or Inventory Assets or challenging the
validity or propriety of or seeking to enjoin or to set aside the Transaction;
(ii) any adverse change in the Acquired Intellectual Property or Inventory
Assets; and (iii) any change in any of the representations or warranties of
Seller set forth in this Agreement or in any exhibit, certificate or other
document delivered to Buyer by Seller pursuant to this Agreement. Notice to
Buyer of any of the foregoing shall not be deemed an amendment to the
representations and warranties of Seller set forth in this Agreement.

 

5.5  Possible Higher or Better Offers; Overbid Procedures and Break-Up Fee.
Seller and Buyer acknowledge that the Agreement is subject to approval by the
Bankruptcy Court and shall be noticed to all creditors and parties in interest
in the Seller’s bankruptcy case. Seller and Buyer acknowledge and are aware that
the sale contemplated by the Agreement is subject to any higher or better
offers, as well as any objections by creditors and parties in interest. In
making its recommendations to the Bankruptcy Court with respect to any overbids,
Seller may consult with the Secured Lender and other parties in interest. Seller
shall seek from the Bankruptcy Court the approval of the following “Overbid and
Sale Procedures.” If the following overbid and sale procedures are not approved
by the Bankruptcy Court prior to the Sale Hearing described below, Buyer may, by
notice to Seller, terminate this Agreement and Seller shall thereupon return the
Deposit to Buyer.

 

5.5.1  Minimum Overbids. The sale of the Acquired Intellectual Property Assets
shall be subject to qualifying overbids. Potential overbidders must bid an
initial amount of at least four million two hundred thousand dollars
($4,200,000) in Cash. At the in person auction to be conducted at the Sale
Hearing, minimum bid increments beyond the initial overbid of four million two
hundred thousand dollars ($4,200,000) shall be in increments of fifty thousand
dollars ($50,000) in Cash. Initial overbids must be in writing and be received
by Seller’s counsel no later than three business days prior to the hearing at
which Seller shall seek approval of this Agreement and the Transaction (the
“Sale Hearing”). Initial overbids must be accompanied by a Cash deposit in
certified funds in the amount of two hundred thousand dollars ($200,000), which
will be deposited into an interest bearing account and will either be applied to
the Purchase Price to be paid by a successful overbidder, or will be returned to
the overbidder within three business days following consummation of the
Transaction with another purchaser.

 

5.5.2  Qualified Overbidders. All overbidders shall prequalify no later than
three business days prior to the Sale Hearing, by providing to Seller’s counsel
evidence of such overbidder’s ability to pay the new purchase price that may be
established by the

 

8

--------------------------------------------------------------------------------


 

overbidding, complete the purchase of the Acquired Intellectual Property and
perform the other Transaction under the overbidding procedures.

 

5.5.3  Break-Up Fee. In the event that Buyer is not the successful bidder at the
Sale Hearing, and conditional upon Seller’s consummating the Transaction to the
successful overbidder (“Purchaser”), from the proceeds of the sale Seller shall
pay to the Buyer a break-up fee of one hundred, twenty-five thousand dollars
($125,000). Buyer shall have no other claim against Seller or Seller’s estate
arising from the Agreement.

 

5.5.4  Court Approval Order. Seller shall seek the approval of the Bankruptcy
Court for this Agreement and the Transaction pursuant to a motion to be filed
and served in accordance with the Bankruptcy Code and applicable rules. In the
motion, the Seller shall, among other things, request that the Bankruptcy Court
enter an order in form and substance reasonably acceptable to Seller and Buyer
authorizing and approving the sale and assignment of the Acquired Intellectual
Property, the Inventory Assets and the Transaction contemplated by this
Agreement free and clear of Encumbrances and including a determination that the
Buyer is purchasing the Acquired Intellectual Property and the Inventory Assets
in good faith within the meaning of section 363(m) of the Bankruptcy Code (the
“Court Approval Order”), and the Bankruptcy Court has expressly waived the
10-day procedural stay of sale orders. If the Bankruptcy Court fails to enter
the Court Approval Order in a form reasonably acceptable to Seller and Buyer,
such form to encompass the substance of the terms of this Agreement, Buyer or
Seller may terminate this Agreement and Seller shall thereupon promptly return
the Deposit to Buyer.

 

6.                                      COVENANTS OF BUYER

 

6.1  Satisfying Conditions. Buyer shall perform all of its covenants set forth
herein which are conditions to Seller’s obligation to sell the Acquired
Intellectual Property and the Inventory Assets on or before one business day
following entry of the Court Approval Order, including obtaining any and all
consents, approvals, authorizations and other actions by, and completing any and
all filings or registrations with, all federal, state and local governmental
authorities which are necessary for Buyer to consummate the Transaction.

 

7.                                      CONDITIONS TO OBLIGATION OF BUYER TO
PERFORM

 

The obligations of Buyer under this Agreement are subject to the satisfaction,
on or before the Closing Date, of the following conditions, each of which may be
waived by Buyer by delivery to Seller of a written notice of such waiver:

 

7.1  Representations and Warranties True on the Closing Date. The
representations and warranties of Seller contained in this Agreement, in the
Schedules and Exhibits hereto, and in any certificate, document or statement
delivered pursuant to the provisions hereof, shall be true and correct on and as
of the Closing Date as though such representations and warranties were made on
and as of the Closing Date, and Seller shall have delivered to Buyer a
certificate in

 

9

--------------------------------------------------------------------------------


 

form and substance reasonably satisfactory to Buyer, dated the Closing Date and
signed by Seller to such effect.

 

7.2  Compliance with Agreement. Seller shall have performed and complied with
all agreements, covenants, conditions and obligations required by this Agreement
to be performed or complied with by Seller prior to or on the Closing Date.
Seller shall have delivered to Buyer a certificate in form and substance
reasonably satisfactory to Buyer, dated the Closing Date and signed by Seller to
such effect.

 

7.3  Delivery of Documents. Seller shall have delivered to Buyer the following:

 

7.3.1  the Trade name and Trademark Assignments duly executed by Seller with
notarized signature.

 

7.3.2  good standing certificates for Seller from the Secretary of State of
Delaware and the Secretary of State of California.

 

7.3.3  an Amendment to Certificate of Formation, duly executed by Mr. Socha
pursuant to which Seller’s name is changed to any name which does not include
therein either the word “Applause” or the word “Appaws,” which Amendment Buyer
is hereby authorized to file with the Delaware Secretary of State.

 

7.3.4  an updated Schedule 1 which is satisfactory to Buyer in its sole and
absolute discretion, which shall then be deemed to be the relevant Schedule 1
for all purposes hereunder.

 

7.3.5  A list of the Applause Inventory and Applause Legal Label Inventory as of
no earlier than two (2) days prior to the Closing Date.

 

7.3.6  Certificates of Insurance evidencing that Seller has obtained the
liability insurance required pursuant to Section 9.3 and that Buyer has been
named as an additional insured thereon.

 

7.4  No Material Adverse Changes. From the date hereof to the Closing Date,
there shall have been no material adverse changes in the Acquired Intellectual
Property or the Inventory Assets as determined in the good faith reasonable
judgment of Buyer.

 

7.5  Entry of Court Approval Order; No Stay. The Court Approval Order shall be
entered on the docket of the Bankruptcy Court in form and substance reasonably
acceptable to Buyer and Seller, any appeal period applicable to the Court
Approval Order shall have lapsed without timely filing of a notice of appeal and
no stay of the Court Approval Order shall then be in effect. Buyer in its sole
discretion may waive this condition or any portion of this condition, without
affecting any other term or requirement of this Agreement.

 

7.6  Miscellaneous. Receipt by Buyer of all such additional instruments and
documents as may reasonably be required by this Agreement or to consummate the
Transaction.

 

10

--------------------------------------------------------------------------------


 

8.                                      CONDITIONS TO OBLIGATION OF SELLER TO
PERFORM

 

The obligations of Seller under this Agreement are subject to the satisfaction,
on or before the Closing Date, of the following conditions, each of which may be
waived by Seller by delivery to Buyer of a written notice of such waiver:

 

8.1  Representations and Warranties True on the Closing Date. The
representations and warranties of Buyer contained in this Agreement, in the
Schedules and Exhibits hereto, and in any certificate, document or statement
delivered pursuant to the provisions hereof, shall be true and correct on and as
of the Closing Date as though such representations and warranties were made on
and as of the Closing Date, and Buyer shall have delivered to Seller a
certificate in form and substance satisfactory to Seller, dated the Closing Date
and signed by Buyer to such effect.

 

8.2  Compliance with Agreement. Buyer shall have performed and complied with all
agreements, covenants, conditions and obligations required by this Agreement to
be performed or complied with by Buyer prior to or on the Closing Date. Buyer
shall have delivered to Seller a certificate in form and substance reasonably
satisfactory to Seller, dated the Closing Date and signed by Buyer to such
effect.

 

8.3  Entry of Court Approval Order; No Stay. The Court Approval Order shall be
entered on the docket of the Bankruptcy Court in form and substance reasonably
acceptable to Buyer and Seller and no stay of the Court Approval Order shall
then be in effect.

 

8.4  Miscellaneous. Receipt by Seller of all such additional instruments and
documents as may reasonably be required by this Agreement or to consummate the
Transaction.

 

9.                                      POST CLOSING COVENANTS

 

9.1  Sell-Off of “Applause” Inventory. For a period of six (6) months commencing
on the Closing Date (“Sell-Off Period”), Seller shall be entitled to sell any
Applause Inventory which Seller has on hand as of the Closing Date. Seller
agrees that it will not sell any of the Applause Inventory at prices which
reflect a discount off of its standard wholesale prices in excess of twenty-five
percent (25%) at any time during the first three (3) months of the Sell-Off
Period or in excess of Fifty Percent (50%) at any time during the second three
(3) months of the Sell-Off Period. Any Applause Inventory on hand after the
Sell-Off Period shall either be given to charity by Seller or destroyed by
Seller. Promptly after the Sell-Off Period Seller will advise Buyer in writing
of the manner in which it disposed of the remaining Applause Inventory. After
the Closing, Seller shall not manufacture, purchase or otherwise acquire any
additional Applause Legal Label Inventory. After the Closing, Seller may sell
all Applause Legal Label Inventory that it then has on hand. There shall be no
pricing restrictions regarding the Applause Legal Label Inventory. Every thirty
(30) days during the Sell-Off Period and no later than two business (2) days
after the end of the Sell-Off Period, Seller shall deliver to Buyer a then
current list of all of the Applause Inventory then on hand. Every thirty (30)
days after the Closing until all of the Applause Legal Label Inventory has been
sold by Seller it shall deliver to Buyer a then current list of all Applause
Legal Label Inventory that is on hand. Upon Seller’s sale or other disposal of
all Applause Legal Label Inventory, Seller shall notify Buyer in writing of such
fact.

 

11

--------------------------------------------------------------------------------


 

During the Sell-Off Period and thereafter, Seller shall not undertake any
actions or activities inconsistent with the provisions of this Agreement.
Furthermore, Seller shall not at any time undertake any actions or activities
which could adversely impact the goodwill in the Acquired Intellectual Property
or Buyer’s rights therein in any manner whatsoever.

 

9.2  Purchase of Certain Inventory. As of the Closing Date, if the Buyer
purchases the Acquired Intellectual Property, the Buyer shall also purchase
certain of the Applause Inventory that comply with the requirements in Section
3.9 above and that were manufactured under a license to use any of the following
names or marks: “Curious George,” “Hush Puppies,” “Wolverine,” “Scoobie Doo” or
“Raggedy Anne and Andy.” For the avoidance of doubt, Buyer shall not be
obligated to purchase (or pay for) any products which Buyer deems to not meet
the representations and warranties set forth in Section 3.9 herein relating to
quality and safety. The purchase price per unit of product purchased by Buyer
pursuant to this Section 9.2 shall be the lesser of (i) 30% off Seller’s
standard wholesale price or (ii) the actual out-of-pocket cost of Seller to
procure and ship such product to the port in Los Angeles, California, i.e.,
“landed costs.” Upon Seller’s receipt of payment for the products so purchased,
Seller shall ship the products to Buyer at Buyer’s cost pursuant to shipping
instructions received by Seller from Buyer. Subject to the final inventory of
Inventory Assets, the purchase price for the Inventory Assets shall not be more
than $250,000 unless the Seller and Buyer agree to the sale and purchase of
inventory in excess of $250,000.

 

9.3  Additional Insured. From the Closing date until three (3) years after
Seller sells or otherwise disposes of its last item of Applause Inventory and
Applause Legal Label Inventory, (i) Seller will maintain product liability and
general liability insurance policies in commercially reasonable amounts, but in
no event providing coverage of less than Three Million Dollars ($3,000,000) per
occurrence or claim, (ii) Seller will cause Buyer to be listed as an additional
insured on all such liability insurance policies of Seller, and (iii) Seller
shall, upon request of Buyer, from time to time provide Buyer with certificates
of insurance evidencing such coverage.

 

10.                               TERMINATION

 

10.1  Termination In Absence Of A Default. This Agreement may be terminated at
any time by the written agreement of Seller and Buyer. This Agreement will
terminate automatically and without notice to the other parties upon the closing
of the sale of the Acquired Intellectual Property to a party other than Buyer.
In the event the Closing does not occur on or before November 15, 2004, for any
reason and neither Buyer, on the one hand, nor Seller, on the other hand, is in
breach of its respective obligations hereunder, then any party hereto may
terminate this Agreement and none of Seller or Buyer will have any further
obligation to the other(s). In the absence of any existing default by Buyer,
Seller shall return the Deposit to Buyer within three (3) business days after
the Agreement is terminated.

 

10.2  Termination As A Result Of A Default. If any party breaches any covenant
or representation or is otherwise in default under this Agreement, any other
party may terminate the Agreement by providing written notice to the other
party. If the Agreement is terminated by Seller as a result of a default by
Buyer, Seller shall be entitled to retain the Deposit, as liquidated damages and
other than retaining the Deposit, Seller shall have no other right or remedy
against Buyer, all of which are expressly waived hereby. Upon termination of the
Agreement under this

 

12

--------------------------------------------------------------------------------


 

Section by Buyer as a result of a default by Seller, Seller shall return the
Deposit to Buyer within three (3) business days after the Agreement is
terminated, and Buyer shall be able to seek its rights and remedies against
Seller under applicable law, including specific performance or other equitable
relief.

 

11.                               INDEMNIFICATION

 

11.1  Indemnification by Seller and Buyer. Subject to Sections 11.2 and 11.3,
Seller will indemnify, hold harmless, defend and bear all costs of defending
Buyer, together with its successors and permitted assigns, from, against, and
with respect to, any and all damage, loss, deficiency, and related expense
(including any reasonable attorney and accountant fees, and related expenses),
action, suit, proceedings, demand, assessment or judgment to or against Buyer
(collectively, “Buyer’s Aggregate Net Loss”) arising out of or in connection
with (i) any breach or violation of, or nonperformance by Seller of any of its
representations, warranties, covenants or agreements contained in this Agreement
or in any agreement, document, certificate or schedule required to be furnished
pursuant to this Agreement, (ii) any obligation, debt or liability of Seller,
(iii) all Taxes arising out of the purchase and sale of the Acquired
Intellectual Property, (iv) any products liability defects, liability or claim
made in connection with any of the Applause Inventory, Applause Legal Label
Inventory or inventory sold to Buyer by Applause pursuant to Section 9.2, (v)
any fees, commissions or expense reimbursements due Seller’s Possible Broker.

 

Subject to Section 11.2, Buyer will indemnify, hold harmless, defend and bear
all costs of defending Seller, together with its, successors and permitted
assigns, from, against and with respect to any and all damage, loss, deficiency,
expense (including any reasonable attorney and accountant fees and related
expenses), action, suit, proceedings, demand, assessment or judgment to or
against Seller (collectively, “Seller’s Aggregate Net Loss”) arising out of or
in connection with (i) any breach or violation of, or nonperformance by, Buyer
of any of its representations, warranties, covenants or agreements contained in
this Agreement or in any agreement, document, certificate or schedule required
to be furnished pursuant to this Agreement and (ii) the Acquired Intellectual
Property and any other property acquired pursuant to this Agreement and arising
on or after the Closing.

 

11.2  Third-Party Claims. If any third-party claim (“Third-Party Claim”) is made
by or against a party (the “Claiming Party”) that, if sustained, would give rise
to a liability of the other party or parties hereunder (collectively, the
“Indemnifying Party”), that Claiming Party will promptly cause written notice of
the claim to be delivered to the Indemnifying Party and will afford the
Indemnifying Party and its counsel (who must be reasonably acceptable to the
Claiming Party), at the Indemnifying Party’s sole expense, the opportunity to
defend or settle the Third-Party Claim. Any notice of a Third-Party Claim will
state, with reasonable specification, the alleged basis for the claim and the
amount of liability asserted by or against the Claiming Party or Claiming
Parties by reason of the Third-Party Claim. If such notice is not given, it will
not release the Indemnifying Party, in whole or in part, from its obligations
under this Section 11, except to the extent that the Indemnifying Party’s
ability to defend against such Third-Party Claim is actually prejudiced thereby.
Alternatively, if notice is given and the Indemnifying Party fails to assume the
defense of such claim within ten (10) days after receipt thereof with counsel
reasonably satisfactory to the Claiming Party, the Third-Party Claim may be
defended, compromised or settled by the Claiming Party without the consent of
the Indemnifying Party and

 

13

--------------------------------------------------------------------------------


 

the Indemnifying Party will remain liable under this Section 11. The Claiming
Party will fully cooperate with counsel for the Indemnifying Party. The
Indemnifying Party will cause its counsel to consult with the Claiming Party, as
appropriate, as to the defense of such claim, and the Claiming Party may, at its
own expense, participate in such defense, assistance or enforcement, but the
Indemnifying Party will control such defense, assistance or enforcement.

 

The Indemnifying Party may settle any Third-Party Claim that it is defending
pursuant to this Section 11.2 if such Third-party Claim solely involves monetary
damages and only if the amount of such settlement is to be paid entirely by the
Indemnifying Party pursuant to this Section 11. The Indemnifying Party will not
enter into a settlement of a Third-Party Claim that involves a non-monetary
remedy or that will not be paid entirely by the Indemnifying Party pursuant to
this Section 11 without the written consent of the Claiming Party, which consent
will not be unreasonably withheld.

 

11.3  Not Sole and Exclusive Remedy. Notwithstanding anything herein to the
contrary, the indemnification provided in this Section 11 shall not be the sole
and exclusive remedy of Buyer and Seller with respect to matters described in
Section 11; each party hereto shall have such additional rights and remedies as
are available at law or in equity.

 

11.4  Limitations of Liability. Notwithstanding anything herein to the contrary,
except for fraud for which there will be no limitation (i) Seller’s maximum
liability and Buyer’s maximum liability for any breach of this Agreement and any
obligation arising under Section 11 of this Agreement shall not exceed $500,000
and (ii) Seller’s obligation to indemnify, hold harmless, defend and bear all
costs of defending Buyer and Buyer’ s obligation to indemnify, hold harmless,
defend and bear all costs of defending Seller as described in Section 11 herein
shall terminate on the one-year anniversary of the Closing Date.

 

12.                               GENERAL PROVISIONS

 

12.1  Expenses. Except as otherwise specifically provided, each party shall be
responsible for its own fees, costs and other expenses incurred in negotiating
and preparing this Agreement and in closing and carrying out the Transaction.

 

12.2  Survival of Representations, Warranties and Covenants. The respective
representations, warranties and covenants of Buyer and Seller made herein or in
any certificate or other document delivered pursuant to this Agreement shall
survive the Closing Date and the consummation of the Transaction,
notwithstanding (except as otherwise expressly provided otherwise in this
Agreement) any examination made by or for the party to whom such
representations, warranties or covenants were made or, the knowledge of any
officers, directors, employees or agents of the party, or the acceptance of any
certificate or opinion.

 

12.3  Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been duly given or made
(i) as of the date delivered if delivered personally or if sent by facsimile,
provided that the facsimile is promptly confirmed by written confirmation sent
by registered or certified U.S. mail (postage prepaid, return receipt
requested), (ii) three (3) days after being mailed if mailed by registered or
certified U.S. mail (postage prepaid, return receipt requested), or (iii) one
(1) day after being sent by a

 

14

--------------------------------------------------------------------------------


 

nationally recognized overnight air courier such as FedEx or DHL to the parties
hereto at the following addresses (or at such other address for a party as shall
be specified by like notice, except that notices of changes of address shall be
effective upon receipt):

 

if to Seller:

 

Dakin & Co.

 

 

23942 Lyons Avenue

 

 

Newhall, California 91321

 

 

facsimile: (661) 254-2051

 

 

Attn:  David Socha, General Manager

 

 

 

with a copy to:

 

Casale Alliance, LLP

 

 

1158 26th Street #325

 

 

Santa Monica, California 90403-4698

 

 

facsimile:  (310) 919-2810

 

 

Attn:  Gerard Casale, Jr., Esq.

 

 

 

if to Buyer:

 

Russ Berrie and Company, Inc.

 

 

111 Bauer Drive

 

 

Oakland, New Jersey 07436

 

 

facsimile:  (201) 405-7905

 

 

Attn: President

 

 

 

with a copy to:

 

Russ Berrie and Company, Inc.

 

 

111 Bauer Drive

 

 

Oakland, New Jersey 07436

 

 

facsimile:  (201) 405-7377

 

 

Attn:  General Counsel

 

 

 

with a copy to:

 

Mitchell Silberberg & Knupp LLP

 

 

11377 West Olympic Boulevard

 

 

Los Angeles, California 90064

 

 

facsimile: (310) 231-8386

 

 

Attn:  Anthony A. Adler, Esq.

 

12.4  Attorneys’ Fees. In the event any suit is brought by any party hereto to
enforce the terms of this Agreement, the  prevailing party shall be entitled to
the payment of its reasonable attorneys’ fees and costs, as determined by the
judge of the Court.

 

12.5  Entire Agreement; Modification. This Agreement and the other agreements
contemplated herein constitute the entire agreement between the parties hereto
with respect to the subject matter hereof, and supersede all prior agreements
and undertakings, both written and oral, with respect to the subject matter
hereof, including the Trademark Purchase Agreement made as of August 11, 2004.
This Agreement may not be amended or modified except by an instrument in writing
signed by all parties hereto.

 

12.6  Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original, but
all of which

 

15

--------------------------------------------------------------------------------


 

taken together shall constitute one and the same agreement. Signatures made by
facsimile shall be deemed original signatures. Notwithstanding the foregoing,
upon the request of any party hereto the other parties hereto shall provide
promptly their ink original signatures to this Agreement.

 

12.7  Governing Law; Jurisdiction; Venue. This Agreement shall be governed by
and construed in accordance with the laws of the United States of America and
the State of New Jersey without giving effect to that State’s choice of law
rules. Any proceeding to interpret or enforce this Agreement or that is related
to the Transaction, whether in contract, tort, equity or otherwise, shall be
brought in a court of competent jurisdiction. Each party hereby agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
specified by law.

 

12.8  Parties in Interest. Nothing in this Agreement, whether expressed or
implied, is intended to confer upon any person other than the parties hereto and
their respective heirs, representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement, nor is anything in this
Agreement intended to relieve or discharge the liability of any party hereto,
nor shall any provision hereof give any person any right of subrogation against
or action over or against any party.

 

12.9  Successors in Interest. This Agreement may not be assigned or transferred
by Seller without the prior written consent of Buyer. Buyer may assign any and
all of its rights and obligations under this Agreement to any third party;
provided, however, Buyer shall remain primarily and directly liable for all of
its obligations hereunder notwithstanding such assignment. Except as otherwise
provided herein, all provisions of this Agreement shall be binding upon, inure
to the benefit of, and be enforceable by and against the respective heirs,
executors, administrators, personal representatives, and successors and
permitted assigns of any of the parties to this Agreement, including any trustee
appointed in Seller’s bankruptcy case.

 

12.10  Further Assurances. Each party will promptly execute and deliver such
further documents and take such further actions as may be reasonably required to
carry out the intent and purpose of this Agreement.

 

12.11  Interpretation. The Article titles and Section headings are inserted for
convenience of reference only and are not intended to be a part of, or to affect
the meaning or interpretation of any of the provisions of this Agreement. All
references to Sections contained in this Agreement refer to the Sections of this
Agreement. All references to the words “include” or “including” mean “including
without limitation.” There will be no presumption against any party (or its
counsel) on the ground that such party (or its counsel) was responsible for
preparing this Agreement or any part of it. All pronouns and any variations
thereof will be deemed to refer to the masculine, feminine, neuter, singular or
plural as the context may require.

 

[Remainder of page intentionally left blank]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

SELLER:

APPLAUSE, LLC

 

 

 

By:

/s/ David Socha

 

 

 

David Socha, General Manager

 

 

 

BUYER:

RUSS BERRIE AND COMPANY, INC.

 

 

 

By:

/s/ Arnold Bloom

 

 

 

Arnold Bloom, Vice President

 

 

17

--------------------------------------------------------------------------------